Decree affirmed. This is an appeal from a decree entered in the Probate Court on July 14, 1945, dismissing a petition for revocation of the decree entered in that court on October 27, 1944, appointing the respondent Percy H. Goodsell as administrator of the estate of John R. Allen. The evidence is not reported and there is no report of material facts found by the judge. The appellant’s request therefor, a copy of which is set forth in the record, did not conform to the requirements of the statute. (G. L. [Ter. Ed.] c. 215, § 11.) The Probate Court had jurisdiction of the subject matter of the petition and the decree entered was within its scope. It must, therefore, be presumed that the judge acted upon sufficient evidence. There are no errors of law on the face of the record. Sandeen v. Tibbetts, 284 Mass. 385, 386. See also Hale v. Blanchard, 242 Mass. 262, 264; Marean v. Kershaw, 281 Mass. 332, 333-334.